                                            Case 4:18-cv-06278-HSG Document 139 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        RYAN HYAMS, et al.,                           Case No. 18-cv-06278-HSG
                                   8                     Plaintiffs,                      ORDER REGARDING MOTION TO
                                                                                          STAY BRIEFING SCHEDULE
                                   9              v.
                                                                                          Re: Dkt. No. 132
                                  10        CVS HEALTH CORPORATION, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Having reviewed the parties’ Joint Statement Regarding Briefing Schedule on Motion to

                                  14   Stay, and for good cause shown, the Court SETS the following briefing schedule:

                                  15
                                                                       Event                              Deadline
                                  16
                                                 Plaintiffs’ Opposition                       November 12, 2020
                                  17
                                                 Defendants’ Reply                            November 19, 2020
                                  18             Hearing on Motion to Stay                    December 2, 2020 at 11:00 am
                                  19

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                         Case 4:18-cv-06278-HSG Document 139 Filed 10/23/20 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s standing orders.

                                   3          IT IS SO ORDERED.

                                   4   Dated:10/23/2020

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
